{¶ 57} I must reluctantly concur with the decision of this court in affirming the decision of the trial court "that Mrs. Holdeman is entitled to exercise all of member rights Daniel Holdeman possessed before his death," even if it is limited to the time during the period of the administration of the estate for purposes of settling the estate. This is a concurrence, not a dissent, because I cannot fault the masterful examination of the law, not only here in Ohio but in other states as well, engaged in by the decision of this court. However, my concurrence is reluctant, because I cannot believe that the General Assembly of Ohio intended this result, which means that the surviving member of the LLC is subject to the control of the LLC, in this case by the fact that the decedent held the majority interest, control by an involuntary partnership, in effect, with a personal representative of the decedent's interests in the LLC.
 {¶ 58} The LLC is an otherwise useful form of operating a business in that it provides the limited liability of a corporation to what is in effect a partnership. However, a partnership is a voluntary association and when the result as envisioned by the opinion of this court is that a minority partner becomes subject to a control of a majority partner which was not voluntarily elected the result is manifestly immoral and unfair.
 {¶ 59} Unless the Ohio Supreme Court can find a way to cut this gordian knot, perhaps in an appeal from this decision, the remedy must lie only with the Ohio General Assembly. It should consider adopting something akin to the Oklahoma amendment cited by the opinion which limits the rights of personal representatives to those of an assignee of the member's interest. If the General Assembly does not act quickly and decisively to remedy this situation, we would have to conclude that Mr. Bumble was correct.1
(Hon. Frederick N. Young, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).
1 "If the law supposes that" said Mr. Bumble, " the law is a ass, a idiot." Oliver Twist.